Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 4/6/2021. Applicant amended claims 12, 17 – 19, 35 – 37; claims 11 – 20, 26 - 40 are pending in this application.

Allowable Subject Matter
Claims 11 – 20, 26 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11, 16  and 34, prior art does not make obvious the claim limitations “a valve spring interposed between the body and a fluid flow control member … the valve spring including a first groove disposed on a first surface of the spring and extending radially relative to an axis of the spring, the first groove to receive the fluid, the first groove enable the fluid to flow from an outer diameter of the spring to an inner diameter of the spring”, “a spring for a fluid valve, the spring interposed between a valve body and a fluid flow control member … a first groove disposed on a first surface of the spring and extending radially relative to an axis of the spring, the first groove to receive a fluid from a channel extending through the valve body, wherein the first groove enables the fluid to flow from an outer diameter of the spring to an inner diameter of the spring to remove residue” and “means for urging a valve seat into a sealing engagement with a fluid flow control member, the urging means between a valve body and the fluid flow control member; and first means for receiving a fluid … the first receiving means disposed on a first surface of the urging means and extending radially relative to an axis of the urging means, the first receiving means to enable the fluid to flow from an outer diameter of the urging means to an inner diameter of the urging means to remove residue” respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753